Opinion by
Judge Coper:
No question can properly arise in this case as to the effect of the assignment, made by Wilson and Andrews, of the assets of the firm of Wilson, Andrews and Company, for the benefit of the creditor of the firm. The members of the firm, including Stock-well, who did not unite in the assignment, having joined with the assignee in suing for the debt, claimed against the firm, of Wilson & Spencer. It is not material whether the right of action was in the firm or in the assignee. Nor could Spencer make that question material by alleging that Stockwell had not united in nor assented to the assignment. If his failure to unite in the assignment or to assent to it, rendered it ineffectual to vest the right to the assets in Hampton, as assignee, then the right remained in the firm; and Hampton and the firm having united in the action, there can be no doubt that one or the other was entitled to- judgment; and no matter which may have the right, the judgment will protect Wilson and Spencer against the assertion of the same demand in another action, in the name of the firm or of the assignee.
Judgment affirmed.